Citation Nr: 0907189	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  07-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for a right 
knee disability.

2.  Entitlement to a compensable rating for a left thumb 
disability.

3.  Entitlement to a higher rating for a depression and 
anxiety disorder, rated as 10 percent disabling from June 8, 
2005 and 30 percent disabling from June 19, 2007.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1982 to 
September 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Hartford Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford (Newington), Connecticut, which denied 
service connection for a right knee disability, granted a 10 
percent rating for depression and anxiety disorder and denied 
a compensable rating for a thumb disability.

In January 2009, the Veteran testified at a hearing before 
the undersigned using video-conferencing technology.  

The issues of service connection for a right knee disability 
as well as a higher rating for depression and anxiety 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection 
for a right knee disability was denied in a February 1988 
Board decision.

2. Evidence submitted since the February 1988 denial of the 
Veteran's claim includes information that was not previously 
considered, and which establishes a fact necessary to 
substantiate the claim, the absence of which was the basis of 
the previous denial.

3.  The residuals of a fractured left thumb consist of some 
pain and limitation of motion; there is not a gap of one to 
two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; the thumb is not 
ankylosed; but there is X-ray findings of degenerative 
arthritis of the left thumb.


CONCLUSIONS OF LAW

1. The February 1988 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002). 

2. Evidence received since February 1988 is new and material, 
and the claim for service connection for a right knee 
disability is reopened. 38 C.F.R. §§ 3.156(a), 20.1105 
(2008).

3.  The schedular criteria for a 10 percent rating for a left 
thumb disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5152, 
5224, 5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In terms of the Veteran's claim for service connection for a 
right knee disability, the Board notes that VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating her claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating the element of her claim decided in this 
decision.

The VCAA is applicable to the Veteran's claim for a 
compensable rating for her left thumb disability.  Pursuant 
to the VCAA, upon receipt of complete or substantially 
complete application for benefits, and prior to an initial 
unfavorable decision, VA must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); 38 C.F.R. § 3.159(b).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran was sent a VCAA notice letter in August 2005.  
The letter provided her with notice of the evidence necessary 
to substantiate her claim, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

With regard to the Veteran's claim for increased ratings for 
a thumb disability, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the DC under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 0 
percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Veteran has established her status as a veteran.  She 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in August 2005.  In a letter 
issued in June 2008, she received notice on the rating 
element of the claim.  She did not receive VCAA notice on the 
effective date element.  Although the Veteran's claim for a 
compensable rating for a thumb disability is being granted, 
in part, no effective date is assigned in this decision.  She 
is therefore not prejudiced by the absence of notice on that 
element.  

The Veteran was sent a notice in accordance with Vazquez-
Flores in June 2008.  There was a timing deficiency in that 
this letter was issued after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1317 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in an August 2008 Supplemental Statement of the 
Case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)

The Duty to Assist

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records dated from 
September 2005 to September 2007.  In addition, VA 
examinations were provided in September 2005 and January 
2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained and 
the Veteran testified at the hearing that she did not have 
any standing treatment records for her thumb disability.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Reopen Claim for Service Connection for Right Knee Disability

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

The record shows that entitlement to service connection for a 
right knee disability  was denied in a February 1988 RO 
decision.  When a claim is disallowed by the RO, it may not 
be thereafter reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 
20.1105.

The Board denied the claim because there was no showing of 
current evidence that confirmed the diagnosis of a knee 
disability. 

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273, 284, 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly 
presented evidence is presumed to be credible for purposes of 
determining whether or not it is new and material.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence at the time of the February 1988 RO decision 
included the service treatment records and the report of a VA 
examination conducted in October 1986.

The evidence received since the most recent denial of the 
Veteran's claim shows the current existence of osteoarthritis 
of the right knee.  This evidence pertains to one of the 
necessary elements for service connection that was not 
demonstrated at the time of the February 1988 denial. This 
makes the additional evidence new and material. Therefore, 
the Veteran's claim is reopened. The Board will review the 
Veteran's claim on a de novo basis in the remand section 
below.

Compensable Rating for a Thumb Disability

Factual Background

In September 2005, the Veteran was afforded a VA examination.  
The Veteran reported that since the skiing accident in the 
1980's she has been unable to bend her thumb.  The Veteran 
reported that at the time of the accident, X-rays showed a 
hairline fracture, and she was treated with a cast.  She also 
complained of having trouble picking things up, grabbing 
things, and holding things.  She also noted a dull ache in 
the thumb joint but denied any flare-ups of joint disease.  
Upon examination, there was no gap between the tip of the 
thumb and the fingers and no gap between the thumb pad and 
the fingers with the thumb attempting to oppose the fingers.  
The examiner found decreased strength for pushing, pulling, 
and twisting with the left thumb.  There was good dexterity 
for twisting, probing, writing, touching and expression with 
left hand.

A February 2006 private treatment record shows that the 
Veteran was treated for pain in her thumb.  Upon examination, 
there was diffuse pain to palpation about the hand at the 
metacarpophalangeal joints with increased pain at the 
metacarpophalangeal joint of the thumb.  Mild swelling was 
noted at the base of the left thumb when compared to the 
right thumb.  An X-ray report of the left hand showed mild 
degenerative spurring involving the metacarpophalangeal 
joints.  The X-ray report stated that the Veteran had mild-
to-moderate "degenerative disc disease" of the left hand.

Physical Therapy records from November to December of 2007 
show that the Veteran complained of debilitating pain in her 
left thumb metacarpophalangeal joint.  Upon examination, the 
left thumb appeared normal with no discoloration or swelling.  
Passive range of motion of left thumb demonstrated that 
flexion and extension were limited and very painful at end 
ranges.  Active range of motion  demonstrated that flexion 
and extension were limited and painful   The physical 
therapist stated that the Veteran was experiencing symptoms 
consistent with ligamentous sprain as well as degeneration of 
the metacarpophalangeal joint.

In January 2008, the Veteran was afforded a VA examination to 
determine the current severity of her thumb disability.  The 
Veteran reported to the examiner during this examination that 
she had trouble unscrewing jars, picking things up, grabbing 
things, closing her fist, and turning door knobs.  The 
Veteran reported soreness and stiffness at the end of the 
day, but there were no effects of the disability on 
activities of daily living.  

Upon examination, Tinnel test and phalen sign were negative.  
Thenar and hypothenar eminence were normal.  Radial and ulnar 
pulses were also normal.  Strength was 4+.  There was 
decreased strength for pushing, pulling and twisting with the 
left thumb.  Dexterity for twisting, probing, writing, 
touching and expression with left hand were good.  There was 
no point tenderness of the left hand and wrist.  The thumb 
was tender to touch but no edema or erythema was noted.  

Flexion of the thumb was to 50 degrees with pain.  Joint was 
painful on motion and the range of motion or joint function 
was additionally limited by pain.  A 3/4 inch gap between the 
thumb and the little finger was noted.  The examiner noted 
that the September 2005 X-ray report stated that there was no 
acute fracture, dislocation, and there was no evidence of 
radio-opaque foreign body.  The pertinent diagnosis was a 
history of left thumb injury with subjective complaints of 
pain with movement.  The Veteran had mild to moderately 
diminished strength and mild to moderate loss of function of 
the left thumb with additional limitations.

General Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

All reasonable doubt is resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Analysis

The left thumb fracture residuals are currently rated as 
noncompensably disabling for limitation of motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5224.

Diagnostic Code 5224 provides a maximum evaluation of 20 
percent for unfavorable ankylosis of the thumb and a 10 
percent evaluation for favorable ankylosis. 38 C.F.R. § 
4.71a, Diagnostic Code 5224 (2008).

Under Diagnostic Code 5224, ratings for ankylosis require 
that the digit actually be ankylosed.  38 C.F.R. § 4.71a, 
Notes preceding Diagnostic Code 5216 (2008).  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx.  A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection.  38 C.F.R. § 
4.71a, 
Diagnostic Code 5152.

Diagnostic Code 5228 also provides for ratings based on 
limitation of motion of the thumb.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  A noncompensable rating is provided 
when there is a gap of less than one inch between the thumb 
pad and the fingers with the thumb attempting to oppose the 
fingers.  A 10 percent rating is provided when there is a gap 
of one to two inches between the thumb pad and fingers, a 20 
percent rating is provided when the gap between the thumb and 
fingers is more than two inches.  

The record contains no evidence of ankylosis of the left 
thumb, in fact the January 2008 VA examiner found that the 
Veteran could rotate her left thumb.  Therefore, evaluation 
under Diagnostic Code 5224 is not warranted. 

The evidence does not show that the Veteran has suffered 
amputation of all or part of her thumb nor has she manifested 
symptoms that approximate amputation.  38 C.F.R. § 4.71a, 
Code 5152.

With respect to limitation of motion of the left thumb, 
flexion and extension of the Veteran's left thumb has been 
shown to be limited by pain.  In December 2007 private 
treatment record, the flexion and extension of the left thumb 
were limited and very painful at end ranges.  The January 
2008 VA examination also noted that there was a 3/4 inch gap 
between the thumb and the little finger.  The Veteran 
reported to the examiner during this examination that she had 
trouble unscrewing jars, picking things up, grabbing things, 
closing her fist, and turning door knobs.  Since there is no 
evidence of a gap of at least one inch between the left thumb 
pad and the fingers, the criteria for a compensable 
evaluation under Diagnostic Code 5228 are not met. 

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  A 20 percent evaluation is merited for 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  

Arthritis due to trauma that is substantiated by X-ray 
findings is to be rated under as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).

A February 2006 X-ray report shows mild degenerative spurring 
involving the metacarpophalangeal joints of the left thumb.

As noted above, in February 2006, mild swelling of the base 
of the left thumb was noted on a private treatment record.  A 
3/4 inch gap between the thumb and the little finger was noted 
on the January 2008 VA examination.  Also during the January 
2008 VA examination, flexion of the thumb was to 50 degrees 
with pain.  The joint was painful on motion and joint 
function was additionally limited by pain.  In November and 
December 2007, physical therapy records show flexion and 
extension of the left thumb to be limited and very painful at 
end ranges.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Since limitation of motion of the left thumb is 
noncompensable under Diagnostic Code 5224 and 5228, a rating 
of 10 percent is for application.  Here limitation of motion 
has been objectively confirmed by findings of swelling as 
well as satisfactory evidence of painful motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010.  

For these reasons, the Board finds that a 10 percent rating 
under Diagnostic Code 5003 and 5010 is warranted for the 
Veteran's left thumb disability.

Extraschedular

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's symptoms consist mainly of limitation of motion 
with associated weakness and pain.  The rating criteria, as 
discussed above contemplate such symptomatology.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Because the rating criteria 
contemplate the veteran's disability, the criteria for 
referral for consideration of an extraschedular rating have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability; to 
this extent, the appeal is granted.

Entitlement to a rating of 10 percent for a left thumb 
disability is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). The evidence of a link between current disability and 
service must be competent. Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran testified that she injured her knee in service 
and has had pain in her knee ever since service. This history 
meets the low threshold for triggering VA's duty to provide 
an examination.

At the January 2009 hearing, the Veteran reported that she 
was treated at the VA Outpatient Clinic in Willimantic every 
two months for depression and anxiety.  She testified that 
she was last treated in November 2008.  The last VA treatment 
record included in the Veteran's claims file is dated in 
September 2007.  VA is required to obtain the records of this 
treatment.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any current right knee disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should then 
answer the following question:  Is it as 
likely as not (50 percent probability or 
more) that any current right knee 
disability had its onset in service, or 
is otherwise due to a disease or injury 
in active service?  The reasons for all 
opinions should be included.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms, including those in service, and 
her reports must be considered in the 
opinion.

2.  Obtain the treatment records from the 
VA Windham Outpatient Clinic in 
Willimantic, Connecticut, pertaining to 
treatment for a psychiatric disability.  
These records should be associated with 
the claims folder.  The agency of 
original jurisdiction should consider 
whether the records suggest a change in 
the disability warranting a new VA 
examination.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued; before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


